                1   William C. Jeanney, Esq.
                    Nevada State Bar No. 01235
                2   BRADLEY, DRENDEL & JEANNEY
                    P.O. Box 1987
                3   Reno, NV 89505
                    Telephone No. (775) 335-9999
                4   Facsimile No. (775) 335-9993
                    Attorney for Plaintiffs
                5
                6                                UNITED STATES DISTRICT COURT
                7                                       DISTRICT OF NEVADA
                8   CARRA OTTO, as the surviving spouse of                Case No. 3:16-CV-00451-MMD-WGC
                    RICHARD OTTO; and CARRA OTTO as
                9   the Administratrix of the Estate of                   ORDER RE:
                    RICHARD OTTO,
               10                                                         ERRATA TO STIPULATION FOR
                                          Plaintiffs,                     EXTENSION OF TIME TO FILE
               11                                                         OPPOSITIONS AND REPLIES (First
                    v.
               12                                                         Request)
                    REFACCIONES NEUMATICAS LA PAZ,
               13   S.A. DE C.V.; MIDWESTERN, LLC; ABC
                    CORPORATIONS I-X, inclusive; BLACK
               14   AND WHITE COMPANIES I-X, inclusive,
                    and JOHN DOES I-X, inclusive,
               15
                                          Defendants.
               16                                               /
               17   AND RELATED ACTIONS
                                                                /
               18
                            COMES NOW Plaintiff CARRA OTTO, as the surviving spouse of RICHARD OTTO and
               19
                    as the Administratrix of the Estate of RICHARD OTTO and Defendants REFACCIONES
               20
                    NEUMATICAS LA PAZ, S.A. DE C.V. (Hereinafter RNP) and MIDWESTERN, LLC, by and
               21
                    through their respective counsels and hereby stipulate the following:
               22
                            Currently before the Court are the following: Defendant RNP’s Motion for Summary
               23
                    Judgment filed May 30, 2019 (ECF #165); Defendant RNP’s Motion to Exclude Quent Augspurger’s
               24
                    Expert Opinions and Testimony filed May 31, 2019 (#166); and Defendant Mid-Western, LLC’s
               25
                    Motion for Summary Judgment filed May 31, 2019 (ECF #167). Said Opposition to #165 is
               26
                    currently due Thursday, June 20, 2019, opposition to #166 is due today, June 14, 2019 and said
               27
                    opposition to #167 is due Friday, June 21, 2019.
               28

  LAW OFFICE OF
                                                                    -1-
BRADLEY, DRENDEL    Our File No. 202527
    & JEANNEY
   P.O. BOX 1987
  RENO, NV 89505
   (775) 335-9999
                1           Plaintiffs’ counsel just finished a two week trial in Carson City, Angel v. Brabender, et al.,
                2   First Judicial Court Case Number 17- TRT 00049 1B on June 6, 2019 and immediately had to start
                3   preparing for expert depositions out of State in a Complex Products Liability case that is scheduled
                4   for a four week trial to begin on August 4, 2019, Robinson v. Crown, et al., Second Judicial District
                5   Court Case no. CV17-02384. Plaintiffs’ counsel is currently in Portland, Oregon for one of these
                6   depositions and will be traveling to Dayton, Ohio on June 25th for another deposition and Memphis,
                7   Tennessee immediately from Dayton, Ohio and arriving back in Reno on June 28, 2019. In addition,
                8   Plaintiff’s counsel has depositions in two other cases scheduled for Monday June 17, 2019 in Las
                9   Vegas Nevada and on June 20, 2019 here in Reno, Nevada.
               10           In addition, Plaintiffs’ counsel has been served with one Motion for Summary Judgment in
               11   the Robinson v. Crown case that is due on Monday, June 24, 2019 and an Ex Parte Motion to file a
               12   Motion for Summary Judgment today, June 14, 2019 in which they were seeking leave from the
               13   court for the Motion to be in excess of 15 pages. The deadline for filing said Motion for Summary
               14   Judgment is today and Plaintiff’s opposition shall be due July 12, 2019. Finally, the Motions in
               15   Limine are due shortly in the Robinson v. Crown case and there is a Stipulation regarding the
               16   briefing deadlines that has been filed with the Court which states the Motions for Summary
               17   Judgment are to be filed today, June 14, 2019, any oppositions to the same are to be filed Friday,
               18   June 28, 2019 and any replies to the same are to be filed by July 5, 2019. With regard to the Motions
               19   in Limine, they are to be filed on June 28, 2019, oppositions are to be filed on July 12, 2019 and
               20   Replies are due on or before July 19, 2019.
               21           Finally, Plaintiffs’ counsel has an Applleant Reply Brief due to the Nevada Supreme Court
               22   on July 17, 2019.
               23           This is the first request for an extension of time regarding ECF documents #165, #166, and
               24   #167
               25           Due to the above foregoing, Defense counsel for all parties have agreed to grant Plaintiffs
               26   an extension of time to file all three oppositions to #165, #166, and #167 on or before Tuesday, July
               27   30, 2019.
               28           Plaintiffs have agreed that Defendants shall have until August 20, 2019 in which to file their

  LAW OFFICE OF
                                                                     -2-
BRADLEY, DRENDEL    Our File No. 202527
    & JEANNEY
   P.O. BOX 1987
  RENO, NV 89505
   (775) 335-9999
